Exhibit 10.1

AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT, WAIVER AND CONSENT


THIS AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT, WAIVER AND CONSENT (this
“Amendment”) is made as of December 19, 2014 (the “Sixth Amendment Effective
Date”) by and among KEMET ELECTRONICS CORPORATION, a Delaware corporation
(“KEC”), KEMET FOIL MANUFACTURING, LLC, a Delaware limited liability company
(“KEMET Foil”), KEMET BLUE POWDER CORPORATION, a Nevada corporation (“KEMET
Blue”), THE FOREST ELECTRIC COMPANY, an Illinois corporation (“FELCO”; and
together with KEC, KEMET Foil and KEMET Blue, collectively, the “U.S.
Borrowers”), KEMET ELECTRONICS MARKETING (S) PTE LTD., a Singapore corporation
(“Singapore Borrower” and, together with U.S. Borrowers, collectively,
“Borrowers”), the financial institutions party hereto as lenders (collectively,
“Lenders”) and BANK OF AMERICA, N.A., a national banking association, as agent
for the Lenders (“Agent”).


W I T N E S S E T H:


WHEREAS, Borrowers, Lenders and Agent have entered into a Loan and Security
Agreement, dated as of September 30, 2010 (as amended, restated, renewed,
extended, substituted, modified and otherwise supplemented from time to time,
the “Loan Agreement”), and certain other Loan Documents (as defined in the Loan
Agreement);
WHEREAS, Borrowers have requested that Agent and Lenders agree to amend certain
provisions of the Loan Agreement, and Agent and Lenders are willing to do so,
subject to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS.
Capitalized terms used and not defined m this Amendment shall have the
respective meanings given them in the Loan Agreement.
SECTION 2.    ACKNOWLEDGMENTS.
2.1    Acknowledgment of Obligations. Each Borrower hereby acknowledges,
confirms and agrees that as of the Sixth Amendment Effective Date, U.S.
Borrowers are indebted to Agent and Lenders in respect of the Revolver Loans in
the principal amount of $6,407,672.43 and $16,000,000 in respect of LC
Obligations, and Singapore Borrower is indebted to Agent and Lenders in respect
of the Revolver Loans in the principal amount of $12,000,000. All such amounts,
together with interest accrued and accruing thereon, and fees, costs, expenses
and other charges now or hereafter payable by each Borrower to Agent and
Lenders, are unconditionally owing by such Borrower to Agent and Lenders in
accordance with the terms of the Loan Documents, without offset, defense or
counterclaim of any kind, nature or description whatsoever.
2.2    Acknowledgment of Security Interests. Each Borrower hereby acknowledges,
confirms and agrees that Agent, for the benefit of Secured Parties, has and
shall continue to have valid, enforceable and perfected first priority Liens,
subject to Permitted Liens, upon and security interests in the Collateral of
such Borrower heretofore granted to Agent, for the benefit of Secured Parties,
pursuant to the Loan Documents

3528147.5

--------------------------------------------------------------------------------



or otherwise granted to or held by Agent, for the benefit of Secured Parties,
and upon and in which Agent, for the benefit of Secured Parties, presently has
perfected first priority Liens and security interests.
2.3    Binding Effect of Documents. Each Borrower hereby acknowledges, confirms
and agrees that: (a) each of the Loan Documents to which it is a party has been
duly executed and delivered, and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of such Borrower contained in the
Loan Documents and in this Amendment constitute the legal, valid and binding
obligations of such Borrower, enforceable against it in accordance with their
respective terms, and such Borrower has no valid defense to the enforcement of
such obligations, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and to the effect of general principles of equity whether applied by a
court of law or equity, and (c) Agent and Lenders are and shall be entitled to
the rights, remedies and benefits provided for in the Loan Documents and
applicable law.
SECTION 3.    AMENDMENTS. Effective as of the date hereof:
3.1    Exhibit D (Certain Account Debtors) to the Loan Agreement is hereby
deleted in its entirety and replaced with the new Exhibit D (Eligible Account
Debtor Jurisdictions) set forth on Exhibit I attached hereto.
3.2    Schedules 1.1, 8.5, 8.6.1, 9.1.4, 9.1.11, 9.1.14, 9.1.15, 9.1.16, 9.1.18,
9.1.20, 10.2.2, 10.2.6, 10.2.8, 10.2.9 and 10.2.17 are each hereby deleted in
their entirety and replaced with the Schedules set forth on Exhibit II attached
hereto.
3.3    The Loan Agreement is hereby amended to delete all references to the
“Convertible Notes”, “Convertible Notes Documents”, “Convertible Notes
Indenture”, and “Put Early Termination Date”.
3.4    Section 1.1 of the Loan Agreement is hereby amended to insert the
following new definitions in their appropriate alphabetical order:
“Borrowing Base Certificate Trigger Period: the period (a) commencing on the
earliest day that (i) an Event of Default occurs, (ii) for five (5) consecutive
Business Days, Aggregate Availability has been less than the greater of (A)
15.0% of the aggregate Revolver Commitments at such time and (B) $7,500,000, or
(iii) for five (5) consecutive Business Days, U.S. Availability has been less
than $3,750,000; and (b) continuing until, during the preceding forty-five (45)
consecutive days, (i) no Event of Default has existed, (ii) Aggregate
Availability has been greater than the greater of (A) 15.0% of the aggregate
Revolver Commitments and (B) $7,500,000 at all times, and (iii) U.S.
Availability has been greater than $3,750,000 at all times.”
“Eligible Account Debtor Jurisdiction: each of the jurisdictions listed on
Exhibit D.”
“Investment Grade Account Debtor: any Account Debtor (other than the United
States of America or any other Governmental Authority) whose debt is rated at
least “BBB-“ by S&P or at least “Baa3” by Moody’s, and any other Account Debtor
that Agent, in its discretion, deems to be an Investment Grade Account Debtor.”
“Sixth Amendment Effective Date: December 19, 2014.”
3.5    The definition of “Applicable Margin” set forth in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

    2
3528147.5



--------------------------------------------------------------------------------



“Applicable Margin: with respect to any Type of Revolver Loan, the margin set
forth below, as determined by the Fixed Charge Coverage Ratio for the last
Fiscal Quarter:




Level




Fixed Charge Coverage Ratio


U.S. Base Rate Revolver Loans


U.S. LIBOR Revolver Loans


Singapore Base Rate Revolver Loans


Singapore LIBOR Revolver Loans


I
< 1.10
1.50%
2.50%
1.75%
2.75%
II
> 1.10 < 1.50
1.25%
2.25%
1.50%
2.50%
III
> 1.50
1.00%
2.00%
1.25%
2.25%



Until the receipt by Agent pursuant to Section 10.1.2 of the financial
statements and corresponding Compliance Certificate for the Fiscal Quarter
ending June 30, 2015, margins shall be determined as if Level I were applicable.
Thereafter, the margins shall be subject to increase or decrease upon receipt by
Agent pursuant to Section 10.1.2 of the financial statements and corresponding
Compliance Certificate for the last Fiscal Quarter, which change shall be
effective on the first day of the calendar month following receipt. If, by the
first day of a month, any financial statements and Compliance Certificate due in
the preceding month have not been received, then, at the option of Agent or
Required Lenders, the margins shall be determined as if Level I were applicable,
from such day until the first day of the calendar month following actual
receipt.”
3.6    The definition of “Cash Dominion Trigger Period” set forth in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“Cash Dominion Trigger Period: the period (a) commencing on the earliest day
that (i) an Event of Default occurs, (ii) for five (5) consecutive Business
Days, Aggregate Availability has been less than the greater of (A) 12.5% of the
aggregate Revolver Commitments at such time and (B) $7,500,000, or (iii) for
five (5) consecutive Business Days, U.S. Availability has been less than
$3,750,000; and (b) continuing until, during the preceding forty-five (45)
consecutive days, (i) no Event of Default has existed, (ii) Aggregate
Availability has been greater than the greater of (A) 12.5% of the aggregate
Revolver Commitments and (B) $7,500,000 at all times, and (iii) U.S.
Availability has been greater than $3,750,000 at all times.”
3.7    The definition of “Commitment Termination Date” set forth in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2; or (d) the ninetieth (90th)
day prior to the maturity date of (i) the Senior Notes (including, without
limitation, any permitted refinancing of the Senior Notes), or (ii) any
Acquisition financing in respect of the Obligors’ proposed Acquisition of NEC
Tokin Corporation.”
3.8    The definition of “Covenant Testing Trigger Period” set forth in Section
1.1 of the Loan Agreement is hereby amended and restated in its entirety to read
as follows:
“Covenant Testing Trigger Period: the period (a) commencing on the earliest day
that (i) an Event of Default occurs, (ii) Aggregate Availability is less than
the greater of (A) 12.5% of the

    3
3528147.5



--------------------------------------------------------------------------------



aggregate Revolver Commitments at such time and (B) $7,500,000, or (iii) U.S.
Availability is less than $3,750,000; and (b) continuing until, during the
preceding forty-five (45) consecutive days, (i) no Event of Default has existed,
(ii) Aggregate Availability has been greater than the greater of (A) 12.5% of
the aggregate Revolver Commitments and (B) $7,500,000 at all times, and (iii)
U.S. Availability has been greater than $3,750,000 at all times.”
3.9    Clause (c) of the definition of “Eligible Account” set forth in Section
1.1 of the Loan Agreement is hereby amended and restated in its entirety to read
as follows:
“(c)    when aggregated with other Accounts owing by the Account Debtor and its
Affiliates, it exceeds, (i) in the case of U.S. Borrower, 20% of the aggregate
Eligible Accounts (or such higher percentage as Agent may establish for the
Account Debtor from time to time) of U.S. Borrower, and (ii) in the case of
Singapore Borrower, 20% of the aggregate Eligible Accounts (or such higher
percentage as Agent may establish for the Account Debtor from time to time) of
Singapore Borrower; except, that, notwithstanding the foregoing, in the event
that an Account Debtor is an Investment Grade Account Debtor, such percentage
shall be 20% of the aggregate Eligible Accounts (or such higher percentage as
Agent may establish for the Account Debtor from time to time) of both U.S.
Borrower and Singapore Borrower.”
3.10    Clause (g) of the definition of “Eligible Account” set forth in Section
1.1 of the Loan Agreement is hereby amended and restated in its entirety to read
as follows:
“(g)    the Account Debtor is organized or has its principal offices or assets
outside of an Eligible Account Debtor Jurisdiction, unless the Account is
supported by a letter of credit (delivered to and directly drawable by Agent) or
credit insurance satisfactory in all respects to Agent;”
3.11    Clause (i) of the definition of “Eligible Account” set forth in Section
1.1 of the Loan Agreement is hereby amended and restated in its entirety to read
as follows:
“(i)    it (x) is not subject to a duly perfected, first priority Lien in favor
of Agent and Borrowers are not in compliance with the local security
requirements set forth in Section 10.1.10 with respect to such Account (if
requested by Agent pursuant to Section 10.1.10), or (y) is subject to any other
Lien (other than Permitted Liens of the types described in Sections 10.2.2(c)
and (g));”
3.12    The definition of “Fixed Charge Coverage Ratio” set forth in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“Fixed Charge Coverage Ratio: at any time, the ratio, determined on a
consolidated basis for Parent and its Subsidiaries for the most recently ended
period of four Fiscal Quarters, of (a) EBITDA for such period minus unfinanced
Capital Expenditures minus cash taxes paid, in each case during such period, to
(b) Fixed Charges for such period.”
3.13    The definition of “Inventory Appraisal” set forth in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“Inventory Appraisal: with respect to Inventory owned by U.S. Borrower in each
Loan Year, a written appraisal of such Inventory delivered to Agent, in form,
scope and methodology, and by an appraiser, reasonably acceptable to Agent,
addressed to Agent and upon which Agent and Lenders are expressly permitted to
rely.”

    4
3528147.5



--------------------------------------------------------------------------------



3.14    Clause (b) of the definition of “Permitted Asset Disposition” set forth
in Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“(b) a disposition of Property that, in the aggregate during any 12 month
period, has a fair market or book value (whichever is more) of $3,000,000 or
less;”
3.15    The definition of “Parent Default” set forth in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“Parent Default: the declaration or making by Parent of any Distribution, or the
making by Parent of any Restricted Investment or any payment (whether voluntary
or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Borrowed Money evidenced by the Senior Notes
prior to its due date under the Senior Notes Documents, which, in each case,
would result in an Event of Default if such Distribution was declared or made,
or such Restricted Investment or payment of Borrowed Money was to be made, by
any Borrower.”
3.16    The definition of “Permitted Purchase Money Debt” set forth in Section
1.1 of the Loan Agreement is hereby amended and restated in its entirety to read
as follows:
“Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien.”
3.17    The definition of “Revolver Termination Date” set forth in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“Revolver Termination Date: December 19, 2019.”
3.18    Section 2 of the Loan Agreement is hereby amended to insert the
following new Section 2.1.8:
“2.1.8    Increase of U.S. Revolver Commitments.
(a)    Request for Increase. Borrowers may, at any time and from time to time,
except when an Event of Default has occurred and is continuing, deliver a
written request to Agent to increase the U.S. Portion of the Revolver
Commitments. Any such written request shall specify the amount of the increase
in the U.S. Portion of the Revolver Commitments that Borrowers are requesting;
provided, that (a) in no event shall the aggregate amount of any such increase
in the U.S. Portion of the Revolver Commitments exceed $15,000,000 in the
aggregate, or such lesser amount determined by Agent, (b) any such request shall
be for an increase of not less than $5,000,000 (and if greater than such amount,
in increments of $1,000,000 above such amount), (c) all of the terms and
conditions applicable to such increase in the U.S. Portion of Revolver
Commitments (and the Revolver Loans made pursuant thereto) shall be identical to
the terms and conditions applicable to Revolver Commitments and Revolver Loans
under this Agreement (other than with respect to any arrangement, structuring,
upfront or other fees or discounts payable in connection with such increase as
may have been agreed to between the Borrowers and Lenders and/or the Agent), (d)
any such request shall be irrevocable and (e) in no event shall more than one
such written request be delivered to Agent in any Fiscal Quarter.

    5
3528147.5



--------------------------------------------------------------------------------



(b)    Procedure for Increase. Upon the receipt by Agent of any such written
request, Agent shall notify each of the Lenders of such request and each Lender
shall have the option (but not the obligation) to increase the amount of its
Revolver Commitment by an amount up to its Pro Rata share of the amount of the
increase in the U.S. Portion of the Revolver Commitments requested by Borrowers
as set forth in the notice from Agent to such Lender. Each Lender shall notify
Agent within ten (10) days after the receipt of such notice from Agent whether
it is willing to so increase its Revolver Commitment and, if so, the amount of
such increase; provided, that (a) the minimum increase in the Revolver
Commitment of each such Lender providing the additional Revolver Commitments
shall equal or exceed such Lender’s Pro Rata share of the additional Revolver
Commitment requested pursuant to Section 2.1.8(a), and (b) no Lender shall be
obligated to provide such increase in its Revolver Commitment and the
determination to increase the Revolver Commitment of a Lender shall be within
the sole and absolute discretion of such Lender. If the aggregate amount of the
increases in the Revolver Commitments received from the Lenders does not equal
or exceed the amount of the increase in the Revolver Commitments requested by
Borrowers, Agent shall use commercially reasonable efforts to seek additional
increases from Lenders or Revolver Commitments from such Eligible Assignees as
it may determine. In the event Lenders (or Lenders and any such Eligible
Assignee, as the case may be) have committed in writing to provide increases in
their Revolver Commitments or new Revolver Commitments in an aggregate amount in
excess of the increase in the Revolver Commitments requested by Borrowers or
permitted hereunder, Agent shall then have the right to allocate such Revolver
Commitments, first to Lenders and then to Eligible Assignees, in such amounts
and manner as Agent may determine.
(c)    Conditions for Increase. The U.S. Portion of the Revolver Commitments
shall be increased by the amount of the increase in Revolver Commitments from
Lenders and new Revolver Commitments from Eligible Assignees, in each case
selected in accordance with Section 2.1.8(b) above, for which Agent has received
Assignment and Acceptances not more than sixty (60) days after the date of the
request by Borrowers for the increase or such earlier date as Agent and
Borrowers may agree (but subject to the satisfaction of the conditions set forth
below), whether or not the aggregate amount of the increase in Revolver
Commitments and new Revolver Commitments, as the case may be, equal or exceed
the amount of the increase in the Revolver Commitments requested by Borrowers in
accordance with the terms hereof, effective on the date that each of the
following conditions have been satisfied:
(i)    Agent shall have received from each Lender or Eligible Assignee that is
providing an additional Revolver Commitment as part of the increase in the
Revolver Commitments, an Assignment and Acceptance duly executed by such Lender
or Eligible Assignee and each Borrower; provided, that the aggregate Revolver
Commitments set forth in such Assignment and Acceptance(s) shall be not less
than the amount requested pursuant to Section 2.1.8;
(ii)    the conditions precedent to the making of Revolver Loans set forth in
Section 6.2 shall be satisfied as of the date of the increase in the Revolver
Commitments, both before and after giving effect to such increase;
(iii)    such increase in the Revolver Commitments on the date of the
effectiveness thereof shall not violate any applicable law, regulation or order
or decree of any court or other Governmental Authority and shall not be
enjoined, temporarily, preliminarily or permanently;

    6
3528147.5



--------------------------------------------------------------------------------



(iv)    there shall have been paid to each Lender and Eligible Assignee
providing an additional Revolver Commitment in connection with such increase in
the Revolver Commitments all fees and expenses due and payable to such Person on
or before the effectiveness of such increase;
(v)    there shall have been paid to Agent, for the account of Agent and Lenders
(in accordance with any agreement among them), all fees and out-of-pocket
expenses (including reasonable fees and expenses of counsel of Agent) due and
payable pursuant to any of the Loan Documents on or before the effectiveness of
such increase; and
(vi)    Agent shall have received a true and correct copy of any consent, waiver
or approval to or of the increase of Revolver Commitments which Borrowers are
required to obtain from any Person, in each case in form and substance
reasonably satisfactory to Agent.
As of the effective date of any such increase in the Revolver Commitments,
Schedule 1.1 and each reference to the term Revolver Commitment herein, and in
any of the other Loan Documents shall be deemed amended to mean the amount of
the Revolver Commitments specified in the most recent written notice from Agent
to Borrowers of the increase in the U.S. Portion of the Revolver Commitments.”
3.19    The first sentence of Section 4.4 of the Loan and Security Agreement is
hereby amended and restated in its entirety to read as follows:
“Each Borrower hereby designates KEMET Electronics Corporation (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Revolver Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base and financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender. Borrower Agent hereby accepts such appointment.”
3.20    The first sentence of Section 8.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
“By the twentieth (20th) day of each month (or, if such twentieth (20th) day is
not a Business Day, the first Business Day thereafter), Borrower Agent shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Certificate prepared as of the last day of the previous month, and, upon
the occurrence and during the continuance of an Event of Default, at such other
times as Agent may request; provided, that, without limiting the generality of
the foregoing, during each Borrowing Base Certificate Trigger Period, Borrowing
Base Certificates shall be delivered weekly, by the close of business on Tuesday
of each week, prepared as of the last day of the previous week.”
3.21    Section 10.1.1(b) of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:
“(b)    Reimburse Agent for all charges, costs and expenses of Agent in
connection with examinations of any Obligor’s books and records or any other
financial or Collateral matters

    7
3528147.5



--------------------------------------------------------------------------------



(including Inventory Appraisals) as Agent deems appropriate, up to (i) two (2)
times per Loan Year with respect to field examinations (or three (3) times per
Loan Year if Aggregate Availability at any time during such Loan Year is less
than 15% of the aggregate Revolver Commitments at such time for five (5)
consecutive days) and (ii) one (1) time per Loan Year with respect to Inventory
Appraisals (or two (2) times per Loan Year if Aggregate Availability at any time
during such Loan Year is less than 15% of the aggregate Revolver Commitments at
such time for five (5) consecutive days); provided, however, that if an
examination or appraisal (including Inventory Appraisal) is initiated during a
Default or Event of Default, all charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits. Subject to and without
limiting the foregoing, Borrowers specifically agree to pay Agent’s then
standard charges for each day that an employee of Agent or its Affiliates is
engaged in any examination activities. This Section shall not be construed to
limit Agent’s right to conduct examinations or to obtain appraisals at any time
in its discretion, nor to use third parties for such purposes.”
3.22    Section 10.1 of the Loan Agreement is hereby amended to insert the
following new Section 10.1.10 immediately after the last subsection thereof:
“10.1.10 Local Security Requirements. Upon the occurrence of a Borrowing Base
Certificate Trigger Period, the Agent may require the Borrowers to, and the
Borrowers thereafter agree to use commercially reasonable efforts to undertake
in a timely fashion to, comply with any requirements under local law of any
jurisdiction where a Borrower or Account Debtor, or any of their assets, is
located (as may be required or reasonably deemed advisable by counsel to Agent
or any Lenders) to establish, maintain, and perfect its security and priority
over the Accounts of any or all of the Borrowers, including entering into and
causing to become effective any security agreements or other documents,
completing any filings with local regulatory or other authorities or providing
notifications to Account Debtors or other parties, in each case within the
jurisdiction where any relevant Account Debtor is located or formed. It is
understood that should the Borrowers fail to provide such additional security,
the Agent may institute an Availability Reserve as to the applicable Eligible
Accounts.”
3.23    Section 10.2.3 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“10.2.3 Reserved.”
3.24    Clause (1) of Section 10.2.4 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
“(1)    if, (a) on a pro forma basis for the thirty (30) consecutive day period
immediately prior and upon giving effect thereto, Aggregate Availability is
greater than or equal to 25% of the Revolver Commitments at such time and the
Fixed Charge Coverage Ratio (for this purpose, after giving pro forma effect to
such Distribution) is greater than or equal to 1.1 to 1.0, (b) upon giving
effect thereto, U.S. Availability is greater than or equal to $5,000,000, and
(c) immediately prior and upon giving effect thereto, no Default or Event of
Default exists;”
3.25    Clause (6) of Section 10.2.4 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

    8
3528147.5



--------------------------------------------------------------------------------



“(6) other Distributions not in excess of $10,000,000 in the aggregate since the
Amendment No. 6 Effective Date for Parent to fund Permitted Restructuring
Transactions if, (a) on a pro forma basis for the thirty (30) consecutive day
period immediately prior and upon giving effect thereto, Aggregate Availability
is greater than or equal to 15% of the Revolver Commitments at such time, the
Fixed Charge Coverage Ratio (for this purpose, after giving pro forma effect to
such Distribution) is greater than or equal to 1.0 to 1.0, and U.S. Availability
is greater than or equal to $5,000,000, and (b) immediately prior and upon
giving effect thereto, no Default or Event of Default exists.”
3.26    Section 10.2.5 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“10.2.5     Restricted Investments. Make any Restricted Investment.
Notwithstanding the foregoing, (a) any Borrower may make a Restricted Investment
not constituting an Acquisition if, on a pro forma basis for the thirty (30)
consecutive day period immediately prior and upon giving effect thereto,
Aggregate Availability is greater than or equal to 15% of the Revolver
Commitments at such time and the Fixed Charge Coverage Ratio (for this purpose,
after giving pro forma effect to such Investment) is greater than or equal to
1.0 to 1.0 and (b) any Borrower may make a Restricted Investment constituting an
Acquisition if, on a pro forma basis for the thirty (30) consecutive day period
immediately prior and upon giving effect thereto, Aggregate Availability is
greater than or equal to 12.5% of the Revolver Commitments at such time and the
Fixed Charge Coverage Ratio (for this purpose, after giving pro forma effect to
such Acquisition) is greater than or equal to 1.0 to 1.0; provided, that, in
each case, (i) upon giving effect thereto, U.S. Availability is greater than or
equal to $5,000,000, and (ii) immediately prior and upon giving effect thereto,
no Default or Event of Default exists.”
3.27    Section 10.2.8 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“10.2.8     Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five (5)
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied (provided, that the failure to so certify shall
not result in an Event of Default)); or (b) Borrowed Money described on Schedule
10.2.8 prior to its due date under the agreements evidencing such Debt as in
effect on the Closing Date (or as amended thereafter with the consent of Agent).
Notwithstanding the foregoing, any Borrower may make any such payment if, (a) on
a pro forma basis for the thirty (30) consecutive day period immediately prior
and upon giving effect thereto, Aggregate Availability is greater than or equal
to 15% of the Revolver Commitments at such time and the Fixed Charge Coverage
Ratio (for this purpose, after giving pro forma effect to such payment) is
greater than or equal to 1.0 to 1.0, and (b) upon giving effect thereto, U.S.
Availability is greater than or equal to $5,000,000.”
3.28    Section 10.2.17 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

    9
3528147.5



--------------------------------------------------------------------------------



“10.2.17 Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate involving aggregate consideration in excess of $2,500,000 in any
Fiscal Year, except (a) transactions contemplated by the Loan Documents; (b)
payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors’ fees and indemnities; (d) transactions solely
among Obligors; (e) transactions with Affiliates shown on Schedule 10.2.17; (f)
transactions with Affiliates in the Ordinary Course of Business, upon fair and
reasonable terms fully disclosed to Agent and no less favorable than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate; (g)
transactions solely among Subsidiaries that are not Obligors; and
(h) Distributions and Investments that are permitted hereunder.”
3.29    Section 10.3.1 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“10.3.1     Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio
of at least 1.0 to 1.0 for each period of four Fiscal Quarters ending during or
immediately before any Covenant Testing Trigger Period.”
SECTION 4.    WAIVER AND CONSENT IN RESPECT OF THE NEW SENIOR NOTES DOCUMENTS.
4.1    Borrowers have advised Agent and Lenders that Parent desires to redeem
the notes outstanding under the Senior Notes and issue new senior notes in an
aggregate principal amount not to exceed $450,000,000 (the “Transaction”).
Pursuant to Section 11.1(m) of the Loan Agreement, it shall be an Event of
Default if Parent amends, supplements or otherwise modifies any of the Senior
Notes Documents. Accordingly, Borrowers and the other Obligors have requested
that Agent and the Lenders waive the application of Section 11.1(m) of the Loan
Agreement, to the extent applicable, and each other provision of the Loan
Agreement and each other Loan Document that may prohibit or be violated by the
Transaction and consent to the Transaction.
4.2    Subject to the terms and conditions set forth in Section 4.3 hereof,
Agent and the Required Lenders hereby (i) waive the application of Section
11.1(m) of the Loan Agreement, to the extent applicable, and each other
provision of the Loan Agreement and each other Loan Document that may prohibit
or be violated by the Transaction and (ii) consent solely to permit the
Transaction, in each case in accordance with the terms and conditions set forth
herein.
4.3    The Waiver and Consent set forth in this Section 4 shall be subject to
and is conditioned upon:
(a)    Agent’s receipt of all documentation relating to the Transaction,
including, without limitation, any offering memorandum and description of notes,
subject to changes thereto as are reasonably acceptable to Agent; and
(b)    Agent’s receipt of an intercreditor agreement in respect to the new
senior notes issued in connection with the Transaction, in form and substance
satisfactory to Agent in its sole discretion, between Indenture Trustee (or such
other indenture trustee on the senior notes issued in connection with the
Transaction), Agent, and such other parties that may be signatory thereto, duly
executed and delivered by the signatories thereto.

    10
3528147.5



--------------------------------------------------------------------------------



SECTION 5.    REPRESENTATIONS, WARRANTIES AND COVENANTS.
Each Borrower hereby represents, warrants and covenants with and to Agent and
Lenders as follows:
5.1    Authorization.
(a)    Each Obligor has the corporate or limited liability company power and
authority to execute, deliver and perform this Amendment and, in the case of the
Borrowers, to obtain the extensions and increases of credit under the Loan
Agreement as amended by this Amendment (the “Amended Loan Agreement”).
(b)    Each Obligor has taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Amendment and, in the case of the Borrowers, to authorize the extensions and
increases of credit on the terms and conditions of the Amended Loan Agreement.
In furtherance of the foregoing, Borrowers shall deliver to Agent, on or prior
to the date that is fifteen (15) Business Days from the date hereof, resolutions
of Singapore Borrower authorizing and ratifying the Amendment, duly executed and
delivered by the directors of Singapore Borrower, in form and substance
reasonably satisfactory to Agent (the “Singapore Resolutions”).
(c)    No consent or authorization of, filing with, notice to or other act by,
or in respect of, any Governmental Authority or any other Person is required to
be obtained by the Loan Parties in connection with this Amendment, except
consents, authorizations, filings, acts and notices which have been obtained,
taken or made and are in full force and effect.
(d)    This Amendment has been duly executed and delivered on behalf of each
Obligor that is a party hereto. This Amendment and the Amended Loan Agreement
constitute the legal, valid and binding obligations of the Borrowers and the
other Loan Parties and are enforceable against the Borrowers and the other Loan
Parties in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
5.2    Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of such Borrower to Agent and Lenders in any of
the Loan Documents was true and correct in all material respects when made
(except for those representations and warranties that were already qualified by
concepts of materiality or by express thresholds, which representations and
warranties shall be true and correct in all respects) and is true and correct in
all material respects on and as of the date of this Amendment with the same full
force and effect as if each of such representations and warranties had been made
by or on behalf of such Borrower on the date hereof and in this Amendment (other
than such representations and warranties that relate solely to a specific prior
date).
5.3    Binding Effect of Documents. This Amendment and the other Loan Documents
have been duly executed and delivered to the Lender by such Borrower and are in
full force and effect, as modified hereby.
5.4    No Conflict, Etc. The execution, delivery and performance of this
Amendment by such Borrower will not violate or cause a default under any
Applicable Law or Material Contract of such Borrower and will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues, other than Permitted Liens.

    11
3528147.5



--------------------------------------------------------------------------------



5.5    No Default or Event of Default. No Default or Event of Default exists
immediately prior to the execution of this Amendment and no Default or Event of
Default will exist immediately after the execution of this Amendment and the
other documents, instruments and agreements executed and delivered in connection
herewith.
5.6    Additional Events of Default. Any misrepresentation by such Borrower, or
any failure of such Borrower to comply with the covenants, conditions and
agreements contained in any Loan Document, herein or in any other document,
instrument or agreement at any time executed and/or delivered by such Borrower
with, to or in favor of Agent and/or Lenders shall, subject to the terms and
provisions of the Loan Agreement and the other Loan Documents, constitute an
Event of Default hereunder, under the Loan Agreement and the other Loan
Documents.
5.7    Post Closing Obligations. Borrowers agree to deliver to Agent, on or
prior to the date that is fifteen (15) Business Days from the date hereof, (i)
the Singapore Resolutions and (ii) an Amended and Restated Fee Letter, the terms
of which have been mutually agreed upon among Borrowers and Agent and in form
and substance reasonable satisfactory to Agent, duly executed and delivered by
Borrower Agent.
SECTION 6.    CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.
The effectiveness of the terms and provisions of this Amendment shall be subject
to the receipt by Agent of
(a) this Amendment, in form and substance satisfactory to Agent in its sole
discretion, duly authorized, executed and delivered by each Borrower, Lenders
and Agent;
(b) certain fees in mutually agreed upon amounts paid by Borrowers to Agent,
which fees shall be fully earned and shall be due and payable on the Amendment
No. 6 Effective Date (unless due and payable as otherwise agreed between
Borrowers and Agent);
(c) satisfactory evidence that all corporate and other proceedings that are
necessary in connection with this Amendment have been taken to the Agent’s and
its counsel’s reasonable satisfaction, and the Agent and such counsel shall have
received all such counterpart originals or certified copies of such documents as
the Agent may reasonably request; and
(d) such other documents, instruments and agreements as Agent in its discretion
deems reasonably necessary, all in form and substance satisfactory to Agent.
SECTION 7.    PROVISIONS OF GENERAL APPLICATION.
7.1    Effect of this Amendment. Except as modified pursuant hereto, and
pursuant to the other documents, instruments and agreements executed and
delivered in connection herewith, no other changes or modifications to the Loan
Documents are intended or implied and in all other respects the Loan Documents
are hereby specifically ratified, restated and confirmed by all parties hereto
as of the effective date hereof. To the extent of conflict between the terms of
this Amendment and the other Loan Documents, the terms of this Amendment shall
control. Any Loan Document amended hereby shall be read and construed with this
Amendment as one agreement.
7.2    Costs and Expenses. Borrowers absolutely and unconditionally agree to pay
to Agent, on demand by Agent at any time and as often as the occasion therefor
may require, whether or not all or any of

    12
3528147.5



--------------------------------------------------------------------------------



the transactions contemplated by this Amendment are consummated: all reasonable
fees and disbursements of any counsel to Agent in connection with the
preparation, negotiation, execution, or delivery of this Amendment and any
agreements delivered in connection with the transactions contemplated hereby and
all reasonable out-of-pocket expenses which shall at any time be incurred or
sustained by Agent or its directors, officers, employees or agents as a
consequence of or in any way in connection with the preparation, negotiation,
execution, or delivery of this Amendment and any agreements prepared,
negotiated, executed or delivered in connection with the transactions
contemplated hereby.
7.3    No Third Party Beneficiaries. The terms and provisions of this Amendment
shall be for the benefit of the parties hereto and their respective successors
and assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Amendment.
7.4    Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.
7.5    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
7.6    Merger. This Amendment sets forth the entire agreement and understanding
of the parties with respect to the matters set forth herein. This Amendment
cannot be changed, modified, amended or terminated except in a writing executed
by the party to be charged.
7.7    Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and the other documents, and no investigation by Agent or any closing shall
affect the representations and warranties or the right of Agent to rely upon
them.
7.8    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.
7.9    Reviewed by Attorneys. Each Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Amendment and the
consequences of the execution and delivery of this Amendment, (b) has been
afforded an opportunity to have this Amendment reviewed by, and to discuss this
Amendment and each document executed in connection herewith with, such attorneys
and other persons as such Borrower may wish, and (c) has entered into this
Amendment and executed and delivered all documents in connection herewith of its
own free will and accord and without threat, duress or other coercion of any
kind by any Person. The parties hereto acknowledge and agree that neither this
Amendment nor the other documents executed pursuant hereto shall be construed
more favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation and preparation of this Amendment and the other documents
executed pursuant hereto or in connection herewith.
7.10    Governing Law; Consent to Jurisdiction and Venue.
(a)    THIS AMENDMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

    13
3528147.5



--------------------------------------------------------------------------------



(b)    EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY HERETO, AND AGREES THAT
ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH
BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT.
Nothing herein shall limit the right of Agent or any Lender to bring proceedings
against any Obligor in any other court, nor limit the right of any party to
serve process in any other manner permitted by Applicable Law. Nothing in this
Amendment shall be deemed to preclude enforcement by Agent of any judgment or
order obtained in any forum or jurisdiction.
7.11    Waivers. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY
HERETO; (B) PRESENTMENT, DEMAND, PROTEST, NOTICE OF PRESENTMENT, DEFAULT,
NON-PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF
ANY COMMERCIAL PAPER, ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND
GUARANTIES AT ANY TIME HELD BY AGENT ON WHICH A BORROWER MAY IN ANY WAY BE
LIABLE, AND HEREBY RATIFIES ANYTHING AGENT MAY DO IN THIS REGARD; (C) NOTICE
PRIOR TO TAKING POSSESSION OR CONTROL OF ANY COLLATERAL; (D) ANY BOND OR
SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING AGENT TO EXERCISE
ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF ALL VALUATION, APPRAISEMENT AND
EXEMPTION LAWS; (F) ANY CLAIM AGAINST AGENT OR ANY LENDER, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT
ACTION, OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING THERETO; AND (G)
NOTICE OF ACCEPTANCE HEREOF. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Agent and Lenders entering into this
Amendment and that Agent and Lenders are relying upon the foregoing in their
dealings with Borrowers. Each Borrower has reviewed the foregoing waivers with
its legal counsel and has knowingly and voluntarily waived its jury trial and
other rights following consultation with legal counsel. In the event of
litigation, this Amendment may be filed as a written consent to a trial by the
court.
7.12    Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute but one and the same Amendment. In
making proof of this Amendment, it shall not be necessary to produce or account
for more than one counterpart thereof signed by each of the parties hereto.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.
[Signature page follows]





    14
3528147.5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
KEMET ELECTRONICS CORPORATION
By /S/ WILLIAM M. LOWE, JR.    
Name: William M. Lowe, Jr.    
Title: Executive Vice President and Chief Financial Officer
KEMET ELECTRONICS MARKETING (S) PTE LTD.
By: /S/ ZHU YING    
Name: Zhu Ying    
Title: Director and Financial Controller    
KEMET FOIL MANUFACTURING, LLC
By: /S/ STEVEN R. LANE    
Name: Steven R. Lane    
Title: Manager    
KEMET BLUE POWDER CORPORATION
By: /S/ CHARLES C. MEEKS, JR.    
Name: Charles C. Meeks, Jr.    
Title: President    
THE FOREST ELECTRIC COMPANY
By: /S/ CHARLES C. MEEKS, JR.    
Name: Charles C. Meeks, Jr.    
Title: President    



Amendment No. 6, Waiver and Consent



--------------------------------------------------------------------------------



[Signatures Continued on Next Page]



    16
3528147.5



--------------------------------------------------------------------------------





[Signatures Continued from Previous Page]
Acknowledged:
KEMET CORPORATION
By /S/ WILLIAM M. LOWE, JR.    
Name: William M. Lowe, Jr.    
Title: Executive Vice President and Chief Financial Officer
KEMET SERVICES CORPORATION
By: /S/ CONNIE W. FISCHER    
Name: Connie W. Fischer    
Title: President    
KRC TRADE CORPORATION
By /S/ WILLIAM M. LOWE, JR.    
Name: William M. Lowe, Jr.    
Title: President    



















Amendment No. 6, Waiver and Consent



--------------------------------------------------------------------------------



[Signatures Continued on Next Page]



    18
3528147.5



--------------------------------------------------------------------------------




[Signatures Continued from Previous Page]


BANK OF AMERICA, N.A., as Agent and sole Lender
By: /S/ ANDREW A. DOHERTY    
Name: Andrew A. Doherty    
Title: Senior Vice President    





Amendment No. 6, Waiver and Consent

--------------------------------------------------------------------------------




EXHIBIT I
Exhibit D to Loan Agreement
Eligible Account Debtor Jurisdictions


i.
United States

ii.
Canada

iii.
Australia

iv.
Austria

v.
Belgium

vi.
Denmark

vii.
Finland

viii.
France

ix.
Germany

x.
Greece

xi.
Hong Kong

xii.
Ireland

xiii.
Italy

xiv.
Luxembourg

xv.
Netherlands

xvi.
New Zealand

xvii.
Norway

xviii.
Portugal

xix.
Singapore

xx.
Spain

xxi.
Sweden

xxii.
Switzerland

xxiii.
United Kingdom




3528147.5    Amendment No. 1, Waiver and Consent    

--------------------------------------------------------------------------------






EXHIBIT II
Amended and Restated Schedules to Loan Agreement
Schedule 1.1
Revolver Commitments of Lenders


Lender


Revolver Commitment
Bank of America, N.A.
$60,000,000
 
 
 
 
 
 




 






    
3528147.5    Amendment No. 1, Waiver and Consent